                            Case 7:20-cv-03757-CS Document 1-2 Filed 05/12/20 Page 1 of 1

                                               U.S. EQUAL SMP LO YMBNf OfiP 0R tU Nl'I V COM
                                                                                            M188 10f.l
                                                        DISMI SSAL AN O N OTICE OF= Rl(U IT9
       To     Ahm ed Allou 1h                                                                            1!10111     Nt W Votk Dl1trfot offlo•
              3666 carm an rd                                                                                        33 Whlt t ht ll 8lr11tl
              Sche necta dy, NY 12303                                                                                !Jth Flou r
                                                                                                                     New York, NY 10004


            D                    On behalf of pe1so1i(s) eggrfeved w/lose lde11t1ty
                                 CONFIDENTIAL (2P CI-R §100, 7(n))
                                                                                    Is

      EEOC Cherge No.                                 El:OC Repreaentellve

                                                     A1hr1f Ahmod,
      520-2019-02954                                 lnve1 tlg1t or                                         ___
     THE EEOC IS CLOSING ITS FILE ON THIS
                                                     CHA RGE FOR THE FIOLLOWIN Q RSA80N
                                                                                                                 :
         D    The facts alleged In the charge fall to state e clehn
                                                                    untler 011y of lite al etutes 01 ,fur oell Liy t1 1s t t u
                                                                                                                               <;;
         D          Your allegations did not lrw olvo (1 dlsiib lllty 89
                                                                         tlefltted by the A111orlOBt18 Wllh blaf11Jllltle1 Aul

         D          The Resp onden t employs less th an the required
                                                                     number or e111ployees 01la 110 1 u1t,e1wlaf'I cove1
                                                                                                                        e(J                      t,y lilt> •IPIUl~!I
         D         You r charge was not timely fll od with EEOC
                   dlscri minotion to file your chargo
                                                               : 111 olhor wt11d 1, you Wtlitetl too It.lily erte,
                                                                                                                   thP. Llele(!') uf the                               "It"~"''
         [KJ       The EEOC issues the following doto1111ine tlu11:
                                                                        0e8ad upbn 118 l11ve 11tlg0tlu11, Ille t:l 0l; Is 111tAh
                   information obtained estab llshos vlolatton11 of                                                                   le tu cu111 htll@lh AI th ~
                                                                    the 81etules . Thia doos 11ut co111fy thet the 1eaµl,
                   the statut es. No finding Is medo es to ony other                                                            tillo11I 19 '" 1.:u111plle1-i1..~ wllh
                                                                       IHul:!8 that 111lgh t lie 0011st1ued aa h1w11,y been
                                                                                                                                10h1etl l:ly lhl~ l.)ht11l,lf
        D          The EEOC has adopt ed tho f111dlngs of the 111101
                                                                     0 or locel fotr 0111pl oyme 11\ pt M IIUH 91J9il Uy
                                                                                                                         lhl\t l11ve1llyelet1111I11 utie,y!I
        D          Other (briefly srato)



                                                               - NOTICE OF SUIT RIGH TS ..
                                                       (Sau Ille tJt'liJII/Om,1 /11futll ffltlul 1nlll'lt::l,etl tu lltla fitHJf
                                                                                                                                 )
 Tltlt VII, the Ame rican , with 0l11 bllltl t1 Act,
                                                      tht Gtn t tlc lnforrnall on Nondl1orlmln 11tlon Aot
 Ol1crtmln1tlon In Employment Act: This will be                                                                  1 or th t Au•
                                                         tho only notlco of dlsn1letrnl Mtl tl f Y0UI ,1~111lo lilt~
 You may ftle a lawsuit against tho responden t(s)                                                                   the\ We WIii &elHJ Yl:111
                                                       under foderal law bnseci 01 1 thltt chn1g11 lt1 rethnel u1
lawsuit rnuat be flled WITHIN 90 PAYS of your                                                                        ~\Elle l'tlUt \ Yuw
                                                       rece ipt of thl1 notice, or yoUI' tl\jhl \t> ~uo baae
lost (The time limit for fili ng suit based on e claim                                                        d t111 lhl11.:he1y e wlll ht
                                                        under atatt !0w mey bo dlffertml )

Equal Pay Act (EPA): EPA Slllts n-lU~t be flied
                                                In fedoral Of !ltate oourt within ' yee11 (~ yt81S fol
                                                                                                       Wlllf\.1I vlOl8
alleged EPA underpeyment This means that 1>1ck
                                                    pey du, for any vlolatlon, that occurl'td more \han \IUt\, ) ut \lie
before you file tult may not bt oollt ctlbl t.                                                                      2 vn11 (3 VHt t)


                                                 -- -J~•Hotl~ r:@
f:!n~ I.IIU( ll)
                                                                            Ju ~. Koon1n,
ce
                                                                             Ol1trlct OINt Ctur

            NEW YORK POWSR AUTHOAITY
            123 main •tfff t
            Whit t Pl1ln 1 1 NY 1080 1
